Title: To John Adams from Oliver Wolcott, Jr., 6 March 1797
From: Wolcott, Oliver, Jr.
To: Adams, John



Treasury Department March 6th. 1797

The Secretary of the Treasury has the honor most respectfully to transmit to the President of the United States, a letter from James Read Collector of Wilmington, dated the 7th of January 1797—recommending Joseph Burch to be first Mate, Robert Dorsey to be second Mate, and William Snell to be third Mate of the Revenue Cutter on the North Carolina Station.—
It is the opinion of the Secretary, that it will be adviseable to grant Commissions to the persons abovementioned agreeably to the recommendation & in the manner proposed by the said Collector.—
All which is most respectfully / Submitted

Oliv WolcottSecy. of the Treasy